 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-0046-MCE
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                            ORDER
14   NOE GANDARA-SOTO,                                    DATE: August 8, 2019
                                                          TIME: 10:00 a.m.
15                                Defendants.             COURT: Hon. Morrison C. England, Jr.
16
                                                      STIPULATION
17
           1.      By previous order, this matter was set for status on August 8, 2019.
18
           2.      By this stipulation, defendants now move to continue the status conference until
19
     October 17, 2019, and to exclude time between August 8, 2019, and October 17, 2019, under Local
20
     Code T4.
21
           3.      The parties agree and stipulate, and request that the Court find the following:
22
                   a)      The government has represented that has produced the discovery associated with
23
           this case including, among other things, investigative reports, photographs, as well as audio and
24
           video recordings.
25
                   b)      Counsel for defense has recently substituted into this matter and desires additional
26
           time to consult with his client, to review the current charges, to conduct investigation and
27
           research related to the charges, to review discovery for this matter, to discuss potential
28
            resolutions with his client, to prepare pretrial motions, and to otherwise prepare for trial.
      STIPULATION RE: SPEEDY TRIAL ACT; ORDER              1
30
 1                c)      Defense counsel believes that failure to grant the above-requested continuance

 2        would deny counsel the reasonable time necessary for effective preparation, taking into account

 3        the exercise of due diligence.

 4                d)      The government does not object to the continuance.

 5                e)      Based on the above-stated findings, the ends of justice served by continuing the

 6        case as requested outweigh the interest of the public and the defendant in a trial within the

 7        original date prescribed by the Speedy Trial Act.

 8                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9        et seq., within which trial must commence, the time period of August 8, 2019 to October 17,

10        2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

11        T4] because it results from a continuance granted by the Court at defendants’ request on the basis

12        of the Court’s finding that the ends of justice served by taking such action outweigh the best

13        interest of the public and the defendant in a speedy trial.

14 ///
15 ///
16 ///
17 ///
18 ///
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///

28 ///

     STIPULATION RE: SPEEDY TRIAL ACT; ORDER            2
30
 1          Nothing in this stipulation and order shall preclude a finding that other provisions of the Speedy

 2 Trial Act dictate that additional time periods are excludable from the period within which a trial must
 3 commence.
 4          IT IS SO STIPULATED.

 5   Dated: August 6, 2019                                   MCGREGOR W. SCOTT
                                                             United States Attorney
 6
                                                             /s/ JAMES R. CONOLLY
 7                                                           JAMES R. CONOLLY
                                                             Assistant United States Attorney
 8
     Dated: August 6, 2019                                   /s/ JESSE I. SANTANA
 9                                                           JESSE I. SANTANA
                                                             Counsel for Defendant
10                                                           NOE GANDARA-SOTO
11
                                                     ORDER
12
            IT IS SO ORDERED.
13
     Dated: August 6, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      STIPULATION RE: SPEEDY TRIAL ACT; ORDER            3
30
